AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modif:ed)

Page 1 of 1

UNITED STATES DISTRICT COURT
soU'rHERN DIsTRrCT or CALIFORNIA

United States of America
v.

Brenda Roj as-Antonio

JUDGMENT IN A CRIMINAL CASE
(For OEenses Committed On or After chember l, 1987)

Case Number: 3:18-mj-23057-JLB

Charles Halligan Adai

1
-lv,'v-A F\'l
Deferra'am’sAttor ey §;.g,
i.

,,_....,..~.~---~r
_.,_,.......~....---w--'

    

 

   

REGISTRATION NO. 81466298

 

 

   

 

 

DEC 19 2013
THE DEFENDANT: _____
pleaded guilty to count(s) l of Complaint (;:ET """""" '_ _l L_ W§m
[| was found guilty to count(s) §§_::`::,WMW...M~»~M-WM“-`i““'“"i
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)

|:l Count(g) dismissed on the motion of the United States.

 

IMPRISONMENT §
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be 5
imprisoned for a term of:

TIME SERVED

|Xl Assessment: $lO WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

U Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstancesl

Monday, December lO, 2018
Date of Imposition of Sentence

ORABLE JILL L. BURKHARDT
ITED STATES MAGISTRATE JUDGE

3;18-mj-23057-JLB

